Citation Nr: 0632056	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin rash (other 
than tinea pedis).

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.
 
3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
pedis.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the above 
Department of Veterans' Affairs (VA), Regional Office (RO).  
In August 2004, the veteran testified at a personal hearing 
at the RO.

The issues of whether new and material evidence has been 
submitted to reopen the claims for service connection for 
hypertension, arthritis, and tinea pedis are addressed in the 
Remand portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notice when further action is required 
on the part of the appellant.


FINDINGS OF FACT

1.  A skin rash cannot be related to the veteran's period of 
service, to include exposure to herbicide agents such as 
Agent Orange.

2.  The veteran's bilateral carpal tunnel syndrome cannot be 
related to his period of service.

3.  The RO originally denied entitlement to service 
connection for asthma in 1975; in December 1992, the RO 
denied the veteran's claim to reopen.

4.  Additional evidence submitted since the last final denial 
is cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection.


CONCLUSIONS OF LAW

1.  A skin rash was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5013A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.307(a)(6)(iii), 3.309(e) (2006).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).

3.  Evidence received since the last final denial of service 
connection for asthma by the RO in December 1992 is not both 
new and material; therefore, the 1992 decision is final and 
may not be reopened.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104, 3.156(a), 3.159, 20.302 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2006), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a March 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  
Therefore, appropriate notice was given in this case.

In addition, the veteran was advised, by virtue of a detailed 
June 2004 statement of the case (SOC) and August and December 
2004 supplemental statements of the case (SSOC) issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claims.  
Further, the claims file reflects that the June 2004 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2006), as well as the new and material 
regulations in effect after August 29, 2001, as they 
pertained to the claim to reopen the request for service 
connection for asthma.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  As the Federal Circuit Court has stated, 
it is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no disability 
ratings and no effective dates will be assigned, so there can 
be no possibility of any prejudice to the veteran.

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to a herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962, through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  See VAOPGCPREC 7-93 (holding that 
service in Vietnam does not include service of a Vietnam era 
veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace); and VAOPGCPREC 27-
97 (holding that mere service on a deep-water naval vessel in 
waters off-shore of the Republic of Vietnam is not qualifying 
service in Vietnam).

The governing regulation is 38 C.F.R. § 3.309(e):

Disease associated with exposure to certain herbicide agents.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of §3.307(d) are also satisfied.  
*	Chloracne or other acneform disease consistent with 
chloracne  
*	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)  
*	Hodgkin's disease 
*	Chronic lymphocytic leukemia
*	Multiple myeloma
*	Non-Hodgkin's lymphoma
*	Acute and subacute peripheral neuropathy 
*	Porphyria cutanea tarda
*	Prostate cancer
*	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
*	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
Note 1: The term soft-tissue sarcoma includes the following:  
*	Adult fibrosarcoma
*	Dermatofibrosarcoma protuberans
*	 Malignant fibrous histiocytoma
*	Liposarcoma
*	Leiomyosarcoma
*	Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
*	 Rhabdomyosarcoma
*	Ectomesenchymoma
*	Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
*	Proliferating (systemic) angioendotheliomatosis
*	Malignant glomus tumor
*	Malignant hemangiopericytoma
*	 Synovial sarcoma (malignant synovioma)
*	Malignant giant cell tumor of tendon sheath
*	Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas
*	Malignant mesenchymoma
*	Malignant granular cell tumor
*	Alveolar soft part sarcoma  Epithelioid sarcoma
*	Clear cell sarcoma of tendons and aponeuroses
*	Extraskeletal Ewing's sarcoma
*	Congenital and infantile fibrosarcoma
*	Malignant ganglioneuroma 
Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

B.  New and material evidence

A decision of the RO, or the Board, is final and binding on 
the veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002 & Supp. 2005).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is received the claim shall be reopened and 
the former disposition of the claim reviewed.  See also 
38 C.F.R. § 3.156(a) (2006).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of  38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

A.  Skin rash (other than tinea pedis)

The record indicates that the veteran served in the Republic 
of Vietnam.  Therefore, exposure to herbicide agents, to 
include Agent Orange, may be presumed.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

A review of the veteran's service medical records does not 
show any complaints of, or treatment for, a skin rash.  On 
July 21, 1966, he complained that he "itched" all over.  
There were no clinical signs of jaundice and there was  no 
indication of any kind of rash.  The March 1969 separation 
noted that his skin was normal.

The evidence submitted since the veteran's release from 
service does not show any treatment for or diagnosis of any 
skin rash (other than tinea pedis).  In August 2004, he 
testified at the RO that he has a rash that occurs all over 
his body and he expressed his belief that it was related to 
exposure to Agent Orange in service.  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for a skin rash 
(other than tinea pedis) has not been established.  There is 
no suggestion in the service medical records that veteran was 
ever seen for a skin rash while on active duty.  Moreover, 
there is no current diagnosis of any skin rash (other than 
tinea pedis) that can be related to his period of service, to 
include exposure to herbicides in Vietnam.  While the veteran 
believes that he has a skin rash related to herbicide 
exposure, he is not competent, as a layperson, to make a 
diagnosis or to render an opinion as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a 
consequence, the preponderance of the evidence is against the 
veteran's claim, and service connection for a skin rash 
cannot be awarded.

B.  Bilateral carpal tunnel syndrome

A review of the veteran's service medical records makes no 
mention of any complaints of or treatment for bilateral 
carpal tunnel syndrome.  The March 1969 separation 
examination noted that his musculoskeletal system was within 
normal limits.

The veteran complained of right hand/arm numbness, pain, and 
paresthesias in December 2002; he stated that this had been 
present for about one month.  He denied any past trauma.  An 
EMG study diagnosed bilateral carpal tunnel syndrome.  

The veteran testified at a personal hearing at the RO in 
August 2004.  He stated that his hands had started to hurt in 
service as a result of driving 5-ton trucks.  He also claimed 
that carpal tunnel syndrome had been diagnosed in 1985.  

Upon careful review of the evidence of record, it is found 
that entitlement to service connection for bilateral carpal 
tunnel syndrome has not been established.  There is no 
indication in the objective service medical records that this 
condition was present or complained of during service.  While 
the veteran has asserted that it was first diagnosed in 1985 
(which is contrary to his statement in a December 2002 
treatment note that his symptoms had started one month 
before), the first documented diagnosis of this disorder was 
not made until 2003, over 40 years following his separation 
from active service.  There is no competent evidence of 
record that suggests any etiological relationship between 
this disorder and the veteran's period of service.  While he 
believes that driving trucks in service had caused this 
disorder, he is not competent, as a layperson, to render an 
opinion as to medical causation.  See Espiritu, supra.  As a 
consequence, based upon this evidence, the preponderance of 
the evidence is against the claim, and service connection 
cannot be awarded.

C.  New and material evidence - asthma

The evidence that was of record at the time of the last final 
denial of service connection for asthma in December 1992 
included the veteran's service medical records.  On the April 
1966 entrance examination, the veteran had checked "yes" 
next to asthma.  Beginning in May 1966, he was seen on 
numerous occasions for acute asthma attacks.  In March 1967 
and September 1968, he was placed on a profile that 
prohibited service in remote locations where there was no 
access to medical care.  On March 30, 1967, the examiner 
noted that the veteran's condition had existed prior to 
service.  At the time of his separation from service, he 
checked "no" next to asthma, although he said "yes" to 
shortness of breath.  The clinical examination was within 
normal limits, except for dyspnea on exertion.

In June 1975, approximately 6 years after service, the 
veteran was hospitalized by VA for complaints of increased 
shortness of breath, sputum production, and wheezing.  He was 
noted to have had asthma for many years.  His lungs were 
clear and a chest X-ray was normal.  He had intermittent 
wheezing throughout his admission.  He left the hospital 
early, against medical advice.

In September 1975, the RO denied entitlement to service 
connection for asthma.  It was found that the condition had 
existed prior to his service and had not been aggravated by 
that service.

The veteran attempted to reopen this claim by submitting VA 
outpatient treatment records developed between 1982 and 1987.  
These did not show treatment for his asthma.  He also 
submitted a duplicate of the June 1975 VA hospital report.  
In January 1988, the RO refused to reopen his claim, finding 
that he had not submitted sufficient new and material 
evidence.  

The veteran again requested to reopen his claim.  In December 
1992, the RO informed him that his request was denied because 
he had failed to present any new and material evidence to 
show that his pre-existing asthma had been aggravated by 
service.

The evidence that was added to the record after the December 
1992 denial included a duplicate of the June 1975 VA hospital 
report, as well as VA records from 1972 to 1976.  In November 
1974, he stated that he had asthma and that he was having 
difficulty breathing and was wheezing at night.  By March 
1976, his asthma was in remission.

In August 2004, the veteran testified at a personal hearing 
that he had experienced no problems with asthma prior to 
service (in contradiction to his own notation at the time of 
his entrance onto active duty).  He said that he started to 
have asthma attacks in service, one to two months after his 
entrance.  He also stated that he had been hospitalized for 
asthma while serving in Vietnam.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened, and the RO's December 1992 decision remains final.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  See 38 C.F.R. § 3.156(a) 
(2006).  The records that the veteran submitted are new, in 
that they were not previously before agency decisionmakers.

However, this evidence is not "material," in that it does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim, that is, that his pre-existing asthma 
had been aggravated by his period of service.  The evidence 
that the veteran submitted showed that he continued to be 
treated for asthma from 1974 to 1976.  There was no 
indication that treatment continued after that point, nor was 
there any suggestion that his service had caused a permanent 
increase in the severity of his pre-existing asthma.  It is 
concluded therefore that the veteran has not presented new 
and material evidence to reopen his claim for service 
connection for asthma.


ORDER

Entitlement to service connection for a skin rash (other than 
tinea pedis) is denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for asthma, the 
benefit sought on appeal is denied.


REMAND

A review of the record indicates that the veteran's claims 
for service connection for hypertension, arthritis, and tinea 
pedis were previously denied in January 2002.  The veteran 
did not timely file an appeal as to those denials, and they 
became final.  In February 2003 he sought to reopen the 
claims; however, the RO failed to adjudicate these as 
requests to reopen previous final denials.  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in new-
and-material-evidence cases.  The Court found that VA must 
notify a claimant of the evidence and information needed to 
reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess decision 
that VCAA notice requirements apply to all 
five elements of a service connection 
claim, and the Kent decision concerning 
VCAA notice in cases involving new and 
material evidence.  The veteran and his 
representative must be given an 
appropriate period of time in which to 
respond.

2.  After compliance with the above, the 
veteran's claims of whether new and 
material evidence has been submitted to 
reopen the claims for service connection 
for hypertension, arthritis, and tinea 
pedis must be readjudicated in light of 
the version of 38 C.F.R. § 3.156(a) in 
effect after August 29, 2001.  If any of 
the decisions remain adverse to the 
veteran, he and his representative must be 
provided with an appropriate supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


